Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 16, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157518                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  JEREMY DROUILLARD,                                                                                 Elizabeth T. Clement,
           Plaintiff-Appellant,                                                                                       Justices
  v                                                                 SC: 157518
                                                                    COA: 334977
                                                                    St. Clair CC: 2015-002282-NI
  AMERICAN ALTERNATIVE INSURANCE
  CORPORATION,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the February 27, 2018
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral on
  the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether the appellee was entitled to summary disposition on the ground
  that there was no “uninsured motor vehicle” as defined in the insurance policy. In
  addition to the brief, the appellant shall electronically file an appendix conforming to
  MCR 7.312(D)(2). In the brief, citations to the record must provide the appendix page
  numbers as required by MCR 7.312(B)(1). The appellee shall file a supplemental brief
  within 21 days of being served with the appellant’s brief. The appellee shall also
  electronically file an appendix, or in the alternative, stipulate to the use of the appendix
  filed by the appellant. A reply, if any, must be filed by the appellant within 14 days of
  being served with the appellee’s brief. The parties should not submit mere restatements
  of their application papers.

         The Insurance Alliance of Michigan, the Michigan Association for Justice, and the
  Auto Club Insurance Association are invited to file briefs amicus curiae. Other persons
  or groups interested in the determination of the issue presented in this case may move the
  Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 16, 2018
           d1106
                                                                               Clerk